TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        ON REMAND



                                    NO. 03-19-00105-CR


                                    Jackie Lett, Appellant

                                               v.

                                 The State of Texas, Appellee


                FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
          NO. 48548, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                           MEMORANDUM OPINION


               A jury convicted Jackie Lett of seventeen counts of second-degree felony sexual

assault of a child committed against his stepdaughter. See Tex. Penal Code § 22.011(a)(2), (f).

The jury assessed punishment at fifteen years in prison on each of Counts 1 and 17. See id.

§ 12.33(a). As to each of Counts 2 through 16, the jury assessed punishment at ten years in

prison but recommended that the court suspend those assessed sentences and place Lett on

community supervision. See Tex. Code Crim. Proc. art. 42A.055. After a motion by the State,

the district court sentenced Lett to consecutive punishments specifying that “Count 1 will be

served first, then Count 17, and then the following counts will run concurrently after the first

two, after 1 and 17.”
               Lett contended on appeal that he was entitled to a reduction of the time-payment

fee assessed against him because a portion of it is unconstitutional 1 and that the judgments in

Counts 2 through 16 should be modified to reflect how the sentences would run. Lett v. State,

No. 03-19-00105-CR, 2020 Tex. App. LEXIS 6393, at *1 (Tex. App.—Austin Aug. 13, 2020)

(mem. op., not designated for publication), vacated, No. PD-0875-20, 2021 Tex. Crim. App.

Unpub. LEXIS 362, at *1 (Tex. Crim. App. May 12, 2021). We affirmed Lett’s convictions after

modifying the judgments to reduce the time-payment fee and to reflect how the sentences would

run consistent with the district court’s pronouncement of punishment. Id. at *1-2, *6.

               Subsequently, in Dulin v. State, 620 S.W.3d 129, 133 (Tex. Crim. App. 2021), the

Court of Criminal Appeals ruled that the pendency of an appeal suspends the obligation to pay

court costs and makes premature the assessment of time-payment fees against a defendant. The

Court of Criminal Appeals has since vacated our judgment and remanded this cause based on its

ruling in Dulin. Lett, 2021 Tex. Crim. App. Unpub. LEXIS 362, at *1-2. Following that

precedent on remand, we will now modify Lett’s judgment of conviction for Count 1 (the

only judgment listing the $649.00 total court costs assessed) to strike the entirety of the

$25.00 time-payment fees from that total, and affirm the judgment as modified. See Dulin,

620 S.W.3d at 133.




       1  The bill of costs in the record contains a $25.00 time-payment fee, itemized as three
charges: $12.50, $2.50, and $10.00. Although Lett does not challenge the $2.50 charge, the
pendency of his appeal suspended his obligation for any time-payment fees. See Dulin v. State,
620 S.W.3d 129, 133 (Tex. Crim. App. 2021).


                                                2
                                         CONCLUSION

               We modify Lett’s judgment of conviction in Count 1 to strike the $25.00 time-

payment fees in their entirety, see id., from the $649.00 total court costs assessed and affirm the

judgment as modified. As directed in Dulin, the time-payment fees are struck without prejudice

to being assessed later if, more than 30 days after the issuance of the appellate mandate, Lett fails

to completely pay any fine, court costs, or restitution that he owes. See id.



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Baker and Triana

Modified and, as Modified, Affirmed on Remand

Filed: August 3, 2021

Do Not Publish




                                                 3